Case: 13-20452      Document: 00513113112         Page: 1    Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-20452                                 FILED
                                  Summary Calendar                           July 13, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGAR JAIME ALEGRIA-MERA, also known as Edgar Jaime Alegria, also
known as Chico Ortiz, also known as Edgar Jaime Alegria Mera, also known
as Edward Alegria,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CR-28


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Edgar Jaime Alegria-Mera challenges the 46-month, below-guidelines
sentence he received following his guilty plea to being unlawfully present in
the United States after he had been deported. He argues that the district court
erred in enhancing his offense level under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on
a determination that he had been deported after being convicted of a drug


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20452     Document: 00513113112      Page: 2    Date Filed: 07/13/2015


                                  No. 13-20452

trafficking offense. According to Alegria-Mera, his two Texas convictions for
delivering a controlled substance do not qualify as drug trafficking offenses
because, he urges, the definition of delivery under Texas law includes illegally
administering a drug, but the definition in the Guidelines does not. Because
he did not object to the enhancement in the district court, we review for plain
error. See United States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir.
2012).
      In United States v. Teran-Salas, 767 F.3d 453, 460-62 (5th Cir. 2014),
cert. denied, 135 S. Ct. 1892 (2015), we rejected a substantially similar
argument, explaining that there was no realistic probability that the defendant
had been convicted under a theory involving administering a controlled
substance in light of the nature of his conduct and observing that we could find
no Texas case involving a conviction for illegally administering drugs. Id. at
460-61. Likewise, Alegria-Mera has not established a realistic probability that
he was prosecuted for administering drugs. The state court judgments reveal
that the conduct Alegria-Mera admitted did not involve administering: he was
convicted first of “deliver[ing] by offer to sell” less than 28 grams of cocaine and
later of “deliver[ing] by actual transfer” at least 400 grams of cocaine.
Moreover, Alegria-Mera has pointed to no case where a Texas defendant was
prosecuted for unlawfully administering a controlled substance.            He has
established no error, plain or otherwise, and accordingly, the district court’s
judgment is AFFIRMED.




                                         2